         Case 20-33826 Document 791 Filed in TXSB on 12/16/20 Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                        ENTERED
                                                                                                            12/16/2020
In re:                                             §        Chapter 11
                                                   §
NOBLE CORPORATION PLC, et al.                      §        Case No. 20-33826 (DRJ)
          Debtors1                                 §
                                                   §        (Jointly Administered)

                     STIPULATION AND AGREED ORDER GRANTING
                       LIMITED RELIEF FROM AUTOMATIC STAY
                                                 (Docket No. 704)
         Noble Corporation PLC and its subsidiaries and affiliates (collectively, the “Debtors”) and

Elray Duncan (the “Movant”), hereby stipulate and agree as follows:

         WHEREAS, on July 31, 2020, the Debtors filed petitions for relief under chapter 11 of the

United States Code in the Bankruptcy Court for the Southern District of Texas (the “Court”);

         WHEREAS, Movant filed his Unopposed Motion to Lift Automatic Stay (the “Lift Stay

Motion”) requesting relief from the automatic stay to authorize Movant to complete its claims

against the Debtors, now pending in the 458th Judicial District Court for Fort Bend County, Texas,

captioned Duncan v. Noble Drilling (U.S.) LLC, et al., Cause No. 19-DCV-268873 (the “State Court

Litigation”);




1
    Noble 2018-IV Guarantor LLC, Noble Corporation plc, Bully 1 (Switzerland) GmbH, Bully 2 (Switzerland)
    GmbH, Noble 2018-I Guarantor LLC, Noble 2018-II Guarantor LLC, Noble BD LLC, Noble Cayman Limited,
    Noble Cayman SCS Holding Ltd, Noble Contracting II GmbH, Noble Corporation, Noble Corporation Holdings
    Ltd., Noble Corporation Holding LLC, Noble Drilling (Guyana) Inc., Noble Drilling (TVL) Ltd., Noble Drilling
    (U.S.) LLC, Noble Drilling Americas LLC, Noble Drilling Exploration Company, Noble Drilling Holding LLC,
    Noble Drilling International GmbH, Noble Drilling NHIL LLC, Noble Drilling Services Inc., Noble DT LLC,
    Noble FDR Holdings Limited, Noble Holding (U.S.) LLC, Noble Holding International Limited, Noble Holding
    UK Limited, Noble International Finance Company, Noble Leasing (Switzerland) GmbH, Noble Leasing III
    (Switzerland) GmbH, Noble Resources Limited, Noble SA Limited, Noble Services International Limited,
    Noble Rig Holding I Limited, Noble Rig Holding 2 Limited, Noble Asset Mexico LLC, Noble Bill Jennings
    LLC, Noble Earl Frederickson LLC, and Noble Mexico Limited.
        Case 20-33826 Document 791 Filed in TXSB on 12/16/20 Page 2 of 7




       WHEREAS, the State Court Litigation was stayed as of the Petition Date and remains stayed

pursuant to section 362(a) of the Bankruptcy Code (the “Automatic Stay”);

       WHEREAS, the Debtors are indemnified in the State Court Litigation by Complete

Logistical Services, LLC (“CLS”) pursuant to the terms and provisions of the September 18, 2013

Staffing Services Agreement between Noble Drilling Services Inc. and CLS (the “Indemnity”);

       WHEREAS, the Movant has agreed to limit any recovery that may be obtained in connection

with the State Court Litigation solely to CLS pursuant to the Indemnity;

       WHEREAS, the Movant has agreed to waive any claims against the Debtors as further set

forth below;

       WHEREAS, after considering the merits of the Motion, the Court having determined that

the relief requested in the Motion is appropriate and justified; and appearing that proper and

adequate notice of the Motion has been given and that no other or further notice is necessary; and

the Court having reviewed the Motion and having heard the statements in support of the relief

requested therein; and good and sufficient cause appearing therefore;

       IT IS HEREBY ORDERED THAT:

   1. Pursuant to section 362(d)(1) of the Bankruptcy Code, the Automatic Stay is hereby

       modified solely to continue the State Court Litigation in all respects, including a

       determination of the Debtors’ liability for causing Movant’s alleged injuries and damages,

       and liquidation of said damages to final and binding resolution and/or settlement and

       collection from CLS pursuant to the Indemnity.

   2. Except as expressly modified herein, the Automatic Stay shall remain in place for all other

       purposes.
    Case 20-33826 Document 791 Filed in TXSB on 12/16/20 Page 3 of 7




3. Movant acknowledges and agrees that although Movant will be permitted to litigate the issue

   of Debtors liability for causing his alleged injuries and damages, and liquidation of said

   damages, any recovery of the Movant against the Debtors and their estates and affiliates, and

   each of the foregoing parties’ respective directors, officers, advisors, employees, agents,

   representatives, heirs, executors, administrators, successors, and assigns (collectively the

   “Debtor Parties”) shall be limited to recovery from CLS pursuant to the Indemnity, and the

   Movant hereby releases the Debtor Parties from any and all liability for claims, whether

   direct or indirect, arising out of or related to the State Court Litigation, including but not

   limited to any obligation of the Debtors to make a claim on its own insurance policies and/or

   pay any associated deductibles.

4. Each party understands and agrees that this Stipulation and Agreed Order is solely to allow

   the Movant to litigate the State Court Litigation to the extent of coverage by CLS under the

   Indemnity, and that the Stipulation and Agreed Order shall not be construed as an admission

   of liability by the Debtors.

5. The Debtors make no representations respecting the Movant’s likelihood of success in the

   State Court Litigation or with respect to their efforts to collect from CLS pursuant to the

   Indemnity.

6. This Stipulation and Agreed Order shall not be deemed an agreement by the Debtors to

   provide assistance to, or to cooperate with, Movant in its efforts to secure payment on

   account of its claims in the State Court Litigation.

7. Movant agrees that a proof of claim will not be filed in these Chapter 11 Cases, or recovery

   will not otherwise be sought from the Debtors’ estates in any manner with respect to any

   claim arising from, or related to, the State Court Litigation, and that to the extent a proof of
    Case 20-33826 Document 791 Filed in TXSB on 12/16/20 Page 4 of 7




   claim already has been filed in this case, that such proof of claim shall be deemed withdrawn

   upon the approval of this Stipulation and Agreed Order.

8. Neither this Stipulation and Agreed Order, nor any actions taken pursuant hereto, shall affect

   the rights of the Debtors to assert any defenses in the State Court Litigation or any other

   action or proceeding other than one to enforce the terms of this Stipulation and Agreed

   Order. Notwithstanding any other term or provision contained herein, this Stipulation is

   without prejudice to any of the rights, claims, or defenses of CLS under the Indemnity, any

   agreement related to the Indemnity and/or any applicable state law, all of which are

   expressly reserved.

9. Movant is hereby authorized to take all actions necessary to effectuate the relief granted in

   this Stipulation and Agreed Order in accordance with the Motion.

10. This Stipulation and Agreed Order shall be binding upon the parties’ successors, agents,

   assigns, including bankruptcy trustees and estate representatives, and any parent, subsidiary,

   or affiliated entity of the parties.

11. Neither the Stipulation and Agreed Order, nor any actions taken pursuant hereto, shall

   constitute admissible evidence against the parties in an arbitration proceeding or any other

   action or proceeding other than one to enforce the terms of this Stipulation and Agreed

   Order.

12. Each party executing this Stipulation and Agreed Order represents that such party has the

   full authority and legal power to do so.

13. This Stipulation and Agreed Order does not allow any party other than Movant to pursue

   claims against the Debtors in the State Court Litigation or in any other action.
    Case 20-33826 Document 791 Filed in TXSB on 12/16/20 Page 5 of 7




14. This Stipulation and Agreed Order may be executed in counterparts, each of which shall be

   deemed an original, but all of which together shall constitute one and the same instrument,

   and it shall constitute sufficient proof of this Stipulation, Agreement, and Order to present

   any copies, electronic copies, or facsimiles signed by the parties here to be charged.

15. This Stipulation and Agreed Order shall not be modified, altered, amended, or vacated

   without the written consent of the parties or by further order of the Bankruptcy Court.

16. This Stipulation and Agreed Order constitutes the entire agreement and understanding

   between the Debtors and the Movant relating to the subject matter herein and supersedes all

   previous or contemporaneous oral or written representations, understandings, or agreements

   between the parties.

17. This Stipulation and Agreed Order is subject to the approval of the Bankruptcy Court and

   shall not become effective against the Debtors unless and until it is “so-ordered” by the

   Court.

18. This Stipulation and Agreed Order shall be governed by, and construed in accordance with,

   the laws of the State of Texas, except to the extent that the Bankruptcy Code applies, without

   regard to principles of conflicts of law that would require the application of laws of another

   jurisdiction.

19. This Court shall retain exclusive jurisdiction to hear and determine all matters arising from

   or related to the implementation, interpretation, and enforcement of this Stipulation and

   Agreed Order.



  Signed: December 16, 2020.

                                                ____________________________________
                                                DAVID R. JONES
                                                UNITED STATES BANKRUPTCY JUDGE
          Case 20-33826 Document 791 Filed in TXSB on 12/16/20 Page 6 of 7




AGREED TO AND ENTRY REQUESTED:

By: /s/ Megan Young-John
PORTER HEDGES LLP
John F. Higgins (TX 09597500)
Eric M. English (TX 24062714)
M. Shane Johnson (TX 24083263)
Megan Young-John (TX 24088700)
Emily D. Nasir (TX 24118477)
1000 Main Street, 36th Floor
Houston, Texas 77002
Telephone: (713) 226-6000
Facsimile: (713) 226-6248
jhiggins@porterhedges.com
eenglish@porterhedges.com
sjohnson@porterhedges.com
myoung-john@porterhedges.com
enasir@porterhedges.com

Co-Counsel to the Debtors and the Debtors in Possession

– and –

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

George N. Panagakis (admitted pro hac vice)
Anthony R. Joseph (admitted pro hac vice)
155 N. Wacker Dr.
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

– and –

Mark A. McDermott (admitted pro hac vice)
Jason A. Kestecher (admitted pro hac vice)
Nicholas S. Hagen (admitted pro hac vice)
One Manhattan West
New York, New York 10001
Telephone: (212) 735-3000
Fax: (212) 735-2000

Counsel for the Debtors
and Debtors in Possession
       Case 20-33826 Document 791 Filed in TXSB on 12/16/20 Page 7 of 7




By: /s/ Eric J. Rhine
SPAGNOLETTI LAW FIRM
Eric Rhine
Texas Bar No. 24060485/SDTX 1786163
Marc Evan Kutner
Texas Bar No. 11770575/SDTX ID 6238
401 Louisiana Street, 8th Floor
Houston, TX 77002
Telephone:      713 653 5656
Facsimile:      713 653 5656
erhine@spaglaw.com
mkutner@spaglaw.com

Counsel for Movant Elray Duncan
